In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00076-CR



          JUSTIN DAVID OWENS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
              Trial Court No. CR14-344




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       The appellant, Justin David Owens, has filed a motion, through counsel, to extend the

deadline for filing his brief in this matter. The brief was due July 27, 2015.

       In his motion, counsel does not provide the Court with a reasonable explanation of the need

for an extension of time. This Court interprets Rule 10.5(b)(1) of the Texas Rules of Appellate

Procedure as requiring counsel to provide specific information to justify a requested extension,

including the cause numbers of cases in which other briefs were filed; the dates they were filed;

the dates, cause numbers, and courts of matters scheduled for trial; the exact dates of trial (if

known); the expected duration of trial; etc. Broad, general statements do not provide the required

facts and are not adequate to meet the requirements of the rule. See TEX. R. APP. P. 10.5(b)(1).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant Owens’ motion and extend the deadline for filing his brief by

thirty days, making the brief now due August 26, 2015. Absent extraordinary circumstances,

further requests for extensions of time will not be granted.

       IT IS SO ORDERED.

                                               BY THE COURT



Date: July 28, 2015




                                                 2